OFFICE       OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN




Honorable C, ii,
County Attorney
Kotley county
Ilatador,    Texas
Dear Sir:                             Opinion No. O-7349
                                      Ro:
                                                                  "L




              *The Tax Colleator
      like    to appbint

                                                    ge of her duties




                                                 Collector, enter
                                               of office as Tax
                                           office of County Treas-

                           tion involves the construction of Article
                           ich, with certain exceptions not here

           Wo person shall hold or exeraiee, at the
      ~me tixie, more than on0 civil office of emOlU-
      nent . . . .*
                                                                                   .
                                                                            577’


Honorable 0. W. Horrid,       Page 2


          In the case of Kirnbrough v, Barnett,           93 Tex. 310,
5i S. Wr 122, ous Su~relae Court saidr
           Vuiilic office is the right, authority, and
     duty created and conferred by law by %iiich, for
     a given perioci @ither fixed by law or enduring at
     the pleasure of the creating powm, an individual
     is invested with eorae portion of the sovereign
     functions of the $overnment to b:> exercised by hirJ
     for the bonefit OP the public.*
              There aan be AQ qiwstioil that the position of County
Treasurer is a aivir offietn of molument.       Section l+,J+
                                                            of
Article XVX of th* Coribt~tutlon provides for such office      in
title followirl& terra6I
           *The Le islature &hall prescribe the duties
     and provldo 8of the OleUtiOA      the qualified
     voters of each county in this 3 tate, of a county
     treasurer 6.. , . who shall have an office     at the
     oountp seat, and hold their off&es-for two years,
     and until theirs suacesaors are qualified     crud shall
                                               A
     have sueh compensation as nay be provide by la~.~
            The Legislature     prescribed   ths~dutiea    of such office
in Title   36, R.C $3,
           It Is nettled that deputy sheriffs   and deputy count
alarks are public offioers   of this State.   Dongea v. Beall;   Y
s. W. 2d 5311 Sttite V. Brooks, 42 Tex. 62i Townea v. Harris,
13 Tex, 5071 f:urray v. State, 67 8, Vi, 2d 274. Tkis office has
 reviouely held iA Opinion No+ O-4963 that a deputy constable
Pikewise Is a public officer   of th% State.   By a parity of
reaeoning and after consideration of Article 7252, the ArtW.e
under which $e@y    asaeseofa and aolleators   are a?riointed we,feel
that a deputy assessor and collector   Is also a public officer,
and that he holds a civil. office of eazolument under this State.
Article 7252 providea, in part:

           Y!ZaohAsreasor and Colbator of Taxes may ap-
      point one or nore deputies to amSet hail in the
    aeseement Andycollection     of taxes, and nay rquire
    such bond fron the person m a.::xdnted,    aa he deem
    neatmary for hia fndemityj      and the Asse.saor and
    Collector  of Taxes ahall. in all cases be liable end
    accountable for the proceedinv     aad misgonduct
    in office of hle’,~deputiee~ an8 the deputies appoint-
    6d in aooordance tith the orovisions of this Art;iclr
    shall do and perfow    al.1 the duties imposed and fo.-
    qpired by law of Amessors and Col.lect.xs .of ‘i&m j
    and all rots of maoh deputiee done in confomlty      with
    law rhall, be ae binding and valid as if tine by the
    A&W&MIT   ami Colleator of Tmcea in pereonr , . .”
          Zt hollow that the County Treasurer my not elao
eerve ae (LDeputy Tax Collector.
                                      Your6 very truly




          I